Title: Publius Letter, II, [26 October 1778]
From: Hamilton, Alexander,“Publius”
To: 


[Poughkeepsie, New York, October 26, 1778]
Sir,
The honor of being the hero of a public panegeric, is what you could hardly have aspired to, either from your talents, or from your good qualities. The partiality of your friends has never given you credit for more than mediocrity in the former; and experience has proved, that you are indebted for all your consequence, to the reverse of the latter. Had you not struck out a new line of prostitution for yourself, you might still have remained unnoticed, and contemptible—your name scarcely known beyond the little circle of your electors and clients, and recorded only in the journals of C–––––ss. But you have now forced yourself into view, in a light too singular and conspicuous to be over-looked, and have acquired an indisputed title to be immortalised in infamy.
I admire the boldness of your genius, and confess you have exceeded expectation. Though from your first appearance in the world, you gave the happiest presages of your future life, and the plainest marks of your being unfettered by any of those nice scruples, from which men of principle find so much inconvenience; yet your disposition was not understood in its full extent. You were thought to possess a degree of discretion and natural timidity, which would restrain you from any hazardous extremes. You have the merit both of contradicting this opinion and discovering, that notwithstanding our youth and inexperience as a nation, we begin to emulate the most veteran and accomplished states in the arts of corruption. You have shown that America can already boast at least one public character as abandoned as any the history of past or present times can produce.
Were your associates in power of a congenial temper with yourself, you might hope, that your address and dexterity, upon a late occasion, would give a new and advantageous impression of your abilities; and recommend you to employment in some important negociation, which might afford you other opportunities of gratifying your favourite inclination, at the expence of the public. It is unfortunate for the reputation of Governor Johnstone, and for the  benevolent purposes of his royal master, that he was not acquainted with the frailties of your character, before he made his experiment on men, whose integrity was above temptation. If he had known you, and had thought your services worth purchasing, he might have played a sure game, and avoided the risk of exposing himself to contempt and ridicule. And you, Sir, might have made your fortune at one decisive stroke.
It is matter of curious inquiry, what could have raised you in the first instance, and supported you since, in your present elevation. I never knew a single man, but was ready to do ample justice to your demerit. The most indulgent opinion of the qualifications of your head and heart, could not offend the modest delicacy of your ear, or give the smallest cause of exultation to your vanity. It is your lot to have the peculiar privilege of being universally despised. Excluded, from all recourse to your abilities or virtues, there is only one way in which I can account for the rank you hold in the political scale. There are seasons in every country, when noise and impudence pass current for worth; and in popular commotions especially, the clamours of interested and factious men are often mistaken for patriotism. You prudently took advantage of the commencement of the contest, to ingratiate yourself in the favour of the people, and gain an ascendant in their confidence—by appearing a zealous assertor of their rights. No man will suspect you of the folly of public spirit; a heart notoriously selfish, exempts you from any charge of this nature and obliges us to resolve the part you took, into opposite principles. A desire of popularity, and a rivalship with the ministry, will best explain them. Their attempt to confine the sale of a lucrative article of commerce, to the East-India company; must have been more unpardonable in the sight of a monopolist, than the most daring attack upon the public liberty. There is a vulgar maxim, which has a pointed emphasis in your case, and has made many notable patriots in this dispute.
It sometimes happens, that a temporary caprice of the people, leads them to make choice of men, whom they neither love nor respect; and that they afterwards, from an indolent and mechanical habit, natural to the human mind, continue their confidence and support, merely because they had once conferred them. I cannot persuade myself, that your influence rests upon a better foundation, and I think the finishing touch you have given to the profligacy of your character, must rouse the recollection of the people, and force them to strip you of a dignity which sets so aukwardly upon you, and consign you to that disgrace, which is due to a scandalous perversion of your trust.
When you resolved to avail yourself of the extraordinary demand for the article of flour, which the wants of the French fleet must produce, and which your official situation, early impressed on your attention—to form connections for monopolizing that article, and raising the price upon the public more than an hundred per cent.—when by your intrigues and studied delays, you protracted the determination of the C–––-tt–––-e of C–––-ss, on the proposals made by Mr. W–––-sw–––-th, C–––-ss–––-y G–––-n–––-l, for procuring the necessary supplies for the public use—to give your agents time to complete their purchases—I say when you were doing all this, and engaging in a traffic infamous in itself, repugnant to your station, and ruinous to your country—did you pause and allow yourself a moment’s reflection on the consequences? Were you infatuated enough to imagine you would be able to conceal the part you were acting? Or had you conceived a thorough contempt of reputation, and a total indifference to the opinion of the world? Envelopped in the promised gratification of your avarice, you probably forgot to consult your understanding, and lost sight of every consideration that ought to have regulated the man, the citizen, or the statesman.
I am aware, that you could never have done what you have without first obtaining a noble victory over every sentiment of honor and generosity. You have therefore nothing to fear from the reproaches of your own mind. Your insensibility secures you from remorse. But there are arguments powerful enough to extort repentance, even from a temper, as callous as yours. You are a man of the world, Sir, Your self-love forces you to respect its decisions and your utmost credit with it, will not bear the test of your recent enormities, or skreen you from the fate you deserve.
